EXHIBIT B
ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor and
  Debtor-in-Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Christine McCabe Dehney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 11
 LIVE PRIMARY, LLC,
                                                         Case No. 20–11612 (MG)
                                Debtor.




                   NOTICE OF DEADLINE REQUIRING FILING
             OF PROOFS OF CLAIM ON OR BEFORE DECEMBER 8, 2020


TO:    ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST LIVE PRIMARY,
       LLC:


               The United States Bankruptcy Court for the Southern District of New York has

entered an Order establishing December 8, 2020 at 5:00 p.m. (prevailing Eastern Time) (the

“Bar Date”) as the last date for each person or entity (including individuals, partnerships,

corporations, joint ventures, trusts and governmental units) to file a proof of claim against Live

Primary, LLC, the debtor listed above (the “Debtor”).

               The Bar Date and the procedures set forth below for filing proofs of claim apply to

all claims against the Debtor that arose prior to July 12, 2020, the date on which the Debtor

commenced this case under chapter 11 of the United States Bankruptcy Code, except for claims

listed in Section 4 below that are specifically excluded from the Bar Date filing requirement.
1.      WHO MUST FILE A PROOF OF CLAIM

               You MUST file a proof of claim to vote on the chapter 11 plan filed by the Debtor

or to share in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior

to July 12, 2020 (the “Filing Date”), and it is not one of the types of claim described in Section 4

below. Claims based on acts or omissions of the Debtor that occurred before the Filing Date must

be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or

did not mature or become fixed, liquidated or certain before the Petition Date.

               Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word

“claim” means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

2.      WHAT TO FILE

               Your filed proof of claim must conform substantially to Official Form No. 410; a

case-specific proof of claim form accompanies this Notice. Additional proof of claim forms may

be obtained at www.uscourts.gov/forms/bankruptcy-forms.

               All proof of claim forms must be signed by the claimant or, if the claimant is not

an individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

               Your proof of claim form must not contain complete social security numbers

or taxpayer identification numbers (only the last four digits), a complete birth date (only the

                                                 2
year), the name of a minor (only the minor’s initials) or a financial account number (only the

last four digits of such financial account).

3.      WHEN AND WHERE TO FILE

               Except as provided for herein, all proofs of claim must be filed so as to be actually

received on or before December 8, 2020 at 5:00 p.m. (prevailing Eastern Time).

               Attorneys (with full access accounts) and employees of institutional creditors (with
limited access accounts) should file Proofs of Claim electronically, on the Court’s Case
Management/Electronic Case Filing (“CM/ECF”) system;
               Those without accounts with the CM/ECF may create and electronically file their
Proofs of Claim through the “File A Proof of Claim” link on this Court’s website,
www.nysb.uscourts.gov, or by mailing their original Proof of Claim, including supporting
documentation to the following address:
                                         United States Bankruptcy Court
                                         Southern District of New York
                                         One Bowling Green, Room 614
                                         New York, New York 10004-1408

               Proofs of claim will be deemed filed only when received by the Bankruptcy Court

on or before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or electronic

mail transmission.

4.      CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

               You do not need to file a proof of claim on or prior to the Bar Date if the claim falls

into one of the following categories:

                     (a)      Any claim that has already been asserted in a proof of claim against the
                              Debtor filed with the Clerk of the Bankruptcy Court for the Southern
                              District of New York in a form substantially similar to Official
                              Bankruptcy Form No. 410;
                           (b) Any claim that is listed on the Amended Schedules of Assets and
                              Liabilities filed by the Debtor, provided that (i) the claim is not


                                                    3
                           scheduled as “disputed,” “contingent” or “unliquidated”; and (ii) the
                           claimant does not disagree with the amount, nature and priority of the
                           claim as set forth in the Amended Schedules of Assets and Liabilities
                           filed by the Debtor;
                       (c) Any claim that has previously been allowed by Order of this Court;
                       (d) Any claim for which a different deadline has previously been fixed by
                           this Court;
                       (e) Any claim that has been paid in full by the Debtor; and
                       (f) Any claim allowable under sections 503(b) and 507(a)(2) of the
                           Bankruptcy Code as an expense of administration of the Debtor’s estate.

               If you are a holder of an equity interest in the Debtor, you need not file a proof of

interest with respect to the ownership of such equity interest at this time. However, if you assert a

claim against the Debtors, including a claim relating to such equity interest or the purchase or sale

of such interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to the

procedures set forth in this Notice.

               This Notice is being sent to many persons and entities that have had some

relationship with or have done business with the Debtor but may not have an unpaid claim against

the Debtor. The fact that you have received this Notice does not mean that you have a claim or that

the Debtor or the Court believes that you have a claim against the Debtor.

5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               If you have a claim arising out of the rejection of an executory contract or unexpired

lease as to which the order authorizing such rejection is dated on or before [BAR ORDER ENTRY

DATE], the date of entry of the Bar Order, you must file a proof of claim by the Bar Date. Any

person or entity that has a claim arising from the rejection of an executory contract or unexpired

lease, as to which the order authorizing such rejection is dated after the date of entry of the Bar

Order,



                                                  4
must file a proof of claim with respect to such claim by the date fixed by the Court in the applicable

order authorizing rejection of such contract or lease.

6.        CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
          DATE

               ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION 4 ABOVE,

AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM

SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE

PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THIS CASE

AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CASE ON ACCOUNT

OF SUCH CLAIM.

7.        THE DEBTOR’S SCHEDULES AND ACCESS THERETO

               You may be listed as the holder of a claim against the Debtor in the Debtor’s

Amended Schedules of Assets and Liabilities and/or the Schedule of Executory Contracts and

Unexpired Leases contained therein (collectively, the “Schedules”). If you rely on the Debtor’s

Schedules, it is your responsibility to determine that the claim is accurately listed in the Schedules.

               As set forth above, if you agree with the nature, amount and status of your claim as

listed in the Debtor’s Schedules, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

               Copies of the Schedules are available for inspection on the Court’s Internet Website

at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to Electronic

Court Records (“PACER”) are required to access this information and can be obtained free of


                                                  5
charge through the PACER Service Center at http://www.pacer.gov. Copies of the Schedules may

be requested by written request sent to either the Office of the Clerk of the Bankruptcy Court, One

Bowling Green, New York, New York 10004-1408 or [proposed] counsel to the Debtor, Rosen &

Associates, P.C., 747 Third Avenue, New York, New York 10017-2803.

               A holder of a possible claim against the Debtor should consult an attorney

regarding any matters not covered by this notice, such as whether the holder should file a

proof of claim.



Dated: New York, New York                            BY ORDER OF THE COURT
       October __ , 2020




                                        .
[Proposed] Counsel to the Debtor and
   Debtor-in-Possession

ROSEN & ASSOCIATES, P.C.
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100

Sanford P. Rosen




                                                6
Fill in this information to identify your case:

Debtor name      Live Primary, LLC
United States Bankruptcy Court for the:      SOUTHERN DISTRICT OF NEW YORK

Case number      20-11612 (MG)
(if known)




Official Form 410
Proof of Claim                                                                                                                                          4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?
                             Name of the current creditor (the person or entity to be paid for this claim)

                             Other names the creditor used with the debtor


2. Has this claim been           No
   acquired from                 Yes. From whom?
   someone else?

3. Where should              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the
   creditor be sent?
     Federal Rule of
     Bankruptcy Procedure Name, Number, Street, City, State & Zip Code                                   Name, Number, Street, City, State & Zip Code
     (FRBP) 2002(g)
                             Contact phone                                                               Contact phone
                             Contact email                                                               Contact email

                             Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim               No
   amend one already             Yes. Claim number on court claims registry (if known)                                          Filed on
   filed?

5. Do you know if                No
   anyone else has               Yes. Who made the earlier filing?
   filed a proof of claim
   for this claim?




Official Form 410                                                          Proof of Claim                                                                page 1
Part 2:        Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any              No
   number you use to            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   identify the debtor?


7. How much is the          $                           Does this amount include interest or other charges?
   claim?                                                  No
                                                           Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                           Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of     Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                            Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the        No
   claim secured?               Yes.     The claim is secured by a lien on property.
                                         Nature of property:
                                             Real Estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                          Attachment (Official Form 410-A) with this Proof of Claim.
                                             Motor vehicle
                                             Other. Describe:
                                         Basis for perfection:
                                         Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                         example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                         has been filed or recorded.)

                                         Value of property:                         $

                                         Amount of claim that is secured:           $
                                                                                                                 (The sum of the secured and unsecured amounts
                                         Amount of claim that is unsecured:         $                            should match the amount in line 7.)


                                         Amount necessary to cure any default as of the date of the petition:              $

                                         Annual Interest Rate (when case was filed)                          %
                                             Fixed
                                             Variable

10. Is this claim based         No
    on a lease?                 Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject       No
    to a right of setoff?       Yes. Identify the property:




Official Form 410                                                    Proof of Claim                                                                        page 2
12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?             No
                                 Yes.      Check one:
A claim may be partly
priority and partly                     Domestic support obligations (including alimony and child support) under
                                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
nonpriority. For example,
in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                        services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
law limits the amount
entitled to priority.                   Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                        before the bankruptcy petition is filed or the debtor’s business ends,
                                        whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                        Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                        Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.               $
                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing        Check the appropriate box:
this proof of claim must
sign and date it.                I am the creditor.
FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.

If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local
rules specifying what a      I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could       correct.
be fined up to $500,000,
imprisoned for up to 5       I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157,
and 3571.
                             Executed on date
                                                      MM/ DD / YYYY


                               Signature

                             Print the name of the person who is completing and signing this claim:

                             Name

                             Title

                             Company
                                                      Identify the corporate servicer as the company if the authorized agent is a servicer.

                             Address
                                                      Number, Street, City, State and Zip Code

                             Contact phone                                      Email




Official Form 410                                                      Proof of Claim                                                               page 3
Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                            12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                      must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the            number, individual’s tax identification number, or
   date the case was filed.                                           financial account number, and only the year of any
                                                                      person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,                   full name and address of the child’s parent or
   then state the identity of the last party who owned the            guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred           Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                      Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                   To receive confirmation that the claim has been filed, either
   definition of redaction on the next page.)
                                                                   enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show          form or go to the court’s PACER system
   perfection of any security interest or any assignments or       (www.pacer.psc.uscourts.gov) to view the filed form.
   transfers of the debt. In addition to the documents, a
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
                                                                   Administrative expense: Generally, an expense that arises
 Do not attach original documents because
   attachments may be destroyed after scanning.
                                                                   after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
                                                                   11 U.S.C. § 503.
 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care
   information. Leave out or redact confidential                   Claim: A creditor’s right to receive payment for a debt that the
   information both in the claim and in the attached               debtor owed on the date the debtor filed for bankruptcy. 11
   documents.                                                      U.S.C. §101 (5). A claim may be secured or unsecured.
Creditor: A person, corporation, or other entity to whom a          Secured claim under 11 U.S.C. §506(a): A claim backed by
debtor owes a debt that was incurred on or before the date the      a lien on particular property of the debtor. A claim is secured
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                   to the extent that a creditor has the right to be paid from the
                                                                    property before other creditors are paid. The amount of a
                                                                    secured claim usually cannot be more than the value of the
Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown          particular property on which the creditor has a lien. Any
                                                                    amount owed to a creditor that is more than the value of the
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).
                                                                    property normally may be an unsecured claim. But exceptions
                                                                    exist; for example, see 11 U.S.C. § 1322(b) and the final
Evidence of perfection: Evidence of perfection of a security        sentence of 1325(a).
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,      Examples of liens on property include a mortgage on real
certificate of title, or financing statement.                       estate or a security interest in a car. A lien may be voluntarily
                                                                    granted by a debtor or may be obtained through a court
                                                                    proceeding. In some states, a court judgment may be a lien.
Information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax           Setoff: Occurs when a creditor pays itself with money
identification number, or a financial account number, only the      belonging to the debtor that it is holding, or by canceling a
initials of a minor’s name, and only the year of any person’s       debt it owes to the debtor.
date of birth. If a claim is based on delivering health care
goods or services, limit the disclosure of the goods or services    Uniform claim identifier: An optional 24-character identifier
to avoid embarrassment or disclosure of confidential health         that some creditors use to facilitate electronic payment.
care information. You may later be required to give more
information if the trustee or someone else in interest objects to
                                                                    Unsecured claim: A claim that does not meet the
the claim.
                                                                    requirements of a secured claim. A claim may be unsecured in
                                                                    part to the extent that the amount of the claim is more than the
Priority claim: A claim within a category of unsecured              value of the property on which a creditor has a lien.
claims that is entitled to priority under 11 U.S.C. §507(a).
These claims are paid from the available money or
property in a bankruptcy case before other unsecured                Offers to purchase a claim
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid           Certain entities purchase claims for an amount that is less than
wages.                                                              the face value of the claims. These entities may contact
                                                                    creditors offering to purchase their claims. Some written
                                                                    communications from these entities may easily be confused
Proof of claim: A form that shows the amount of debt the
                                                                    with official court documentation or communications from the
debtor owed to a creditor on the date of the bankruptcy filing.
                                                                    debtor. These entities do not represent the bankruptcy court,
The form must be filed in the district where the case is
                                                                    the bankruptcy trustee, or the debtor. A creditor has no
pending.
                                                                    obligation to sell its claim. However, if a creditor decides to
                                                                    sell its claim, any transfer of that claim is subject to
Redaction of information: Masking, editing out, or deleting         Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
certain information to protect privacy. Filers must redact or       Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
leave out information entitled to privacy on the Proof of           the bankruptcy court that apply.
Claim form and any attached documents.




Do not file these instructions with your form.
